


Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) executed this 14th day of
November 2014 (the “Effective Date”), is between Rhino GP LLC  (“Employer”) and
Joseph E. Funk (“Employee”).

 

WITNESSETH

 

WHEREAS Employee is currently employed by the Employer as the President of its
Elk Horn Coal Company subsidiary (the “Prior Position”) pursuant to an
Employment Agreement dated as of June 25, 2012 (the “Prior Agreement”).

 

WHEREAS, Employer desires to employ Employee as President and Chief Executive
Officer on the terms hereof, and Employee desires to commence employment with
Employer on such terms; and

 

In consideration of the mutual covenants herein contained, the parties agree as
follows:

 

1.                            Prior Agreement; Terms and Duties. This Agreement
amends, restates and supersedes the Prior Agreement. Commencing on the date
hereof, the Employer shall employ the Employee as its President and Chief
Executive Officer until December 31, 2017, unless sooner terminated as herein
provided or extended by mutual agreement of the parties (the “Employment Term”),
or in such other position, or with such other duties, as Employer may designate
during the Employment Term. The Employee shall also serve in those other offices
of those subsidiaries of Rhino Resource Partners LP (the “Company”) designated
by the Employer (if any) for no additional compensation. The Employee agrees to
devote all of his business time and his best efforts to the business of Employer
as may

 

1

--------------------------------------------------------------------------------


 

be necessary to perform his duties in accordance with the policies and budgets
established from time to time by Employer. During the Employment Term, the
Employee will not have any other employment provided that, Employee shall be
allowed to continue to hold the interests set forth on Exhibit A hereto, so long
as such interests do not interfere or present any conflict of interest in
Employee’s duties as contemplated by this Agreement. Employee shall be bound by,
and agree to comply with, all policies, procedures, and employment conditions of
Employer in effect from time to time applicable to its employees.

 

2.                            Compensation. For Employee’s services hereunder
during the Employment Term, Employer shall pay to Employee a salary at the rate
of $365,000 per year, payable periodically in accordance with Employer’s usual
executive payroll payment procedures.

 

3.                            Bonus; LTIP Incentives. Employee shall receive an
annual cash bonus calculated as follows:  1% of annual EBITDA based upon the
Company’s business and assets as of the Effective Date and any coal assets
acquired after the Effective Date and any non-coal assets acquired after the
Effective Date that the parties expressly agree in writing shall be included in
the EBITDA calculation, but excluding any non-cash write downs, write ups or
write offs.  In the event of a merger or similar transaction involving the
Employer, the parties will seek to agree on a revision to the calculation of the
bonus, and in the absence of such agreement, the bonus will be calculated on the
EBITDA earned on the assets of the Employer immediately prior to the merger or
similar transaction that would have been used to calculate the bonus if the
merger or similar transaction had not occurred.  The entitlement to the bonus
shall vest monthly and shall be pro-rated for any

 

2

--------------------------------------------------------------------------------


 

partial year, and paid the following year when the EBITDA for the year has been
calculated and the annual audit completed.  For the calendar year 2014, the
bonus shall be calculated based upon the Company’s estimate of EBITDA,
calculated as provided above, for the period from the Effective Date through
December 31, 2014.  In addition, for the period in calendar year 2014 prior to
the Effective Date, Employee shall receive a bonus equal to the bonus paid (in
dollar value) for calendar year 2013, pro-rated for the period from January 1,
2014 through the Effective Date.  In addition, Employee shall also be entitled
to participate in the Employer’s long term equity incentive plan and other
compensation that may be awarded, all on terms and conditions acceptable to
Employer’s CEO and Compensation Committee in their sole and absolute
discretion.  The Employer shall use reasonable efforts to accelerate vesting of
the 4,453 options previously granted to Employee plus any awarded units as part
of the 2014 bonus, provided that such accelerated vesting shall not result in a
tax or other liability against Employer or any of its affiliates.

 

4.                            Place of Employment. The Employee’s regular place
of employment during the Employment Term shall be at the Employer’s offices in
Prestonsburg, Kentucky, or if both Employer and Employee agree, at the
Employer’s offices in Lexington, Kentucky.  If Employer and Employee agree that
Employee’s regular place of business shall be in Lexington, Kentucky, Employer
shall pay Employee’s reasonable moving and relocation expenses, which shall be
agreed to in writing in advance.  If Employee’s regular place of employment
remains in or near Prestonsburg, Kentucky, Employee will be required to spend a
reasonable amount of time at the Company’s offices

 

3

--------------------------------------------------------------------------------


 

in Lexington, Kentucky and Employee shall be reimbursed for his reasonable
travel expenses as provided in Section 6 hereof.

 

5.                            Automobile. Employer shall provide Employee with
the use of a 4-wheel drive vehicle suitable for the intended duties of the
Employee. Employee’s use of such vehicle shall be subject to Employer’s company
vehicle policies and applicable IRS rules and regulations, as each may be
modified, amended and supplemented at any time and from time to time.

 

6.                            Travel; Expenses. The Employee shall engage in
such travel as may reasonably be required in connection with the performance of
his duties. All reasonable travel and other expenses incurred by the Employee
(in accordance with the policies and the budget of the Employer established from
time to time) in carrying out his duties hereunder will be reimbursed by the
Employer on presentation to it of expense accounts and appropriate documentation
in accordance with the customary procedures of the Employer for reimbursement of
employee expenses.

 

7.                            Confidentiality; Competition.

 

(a)         The Employer possesses and will continue to possess confidential
information to which the Employee may gain access. For the purposes hereof, all
non-public information about the business and affairs of the Employer and its
affiliates (including, without limitation, business plans, real and personal
property leases, financial, engineering and marketing information and
information about costs, mining and processing methods, suppliers and customers,
including such information created by Employee and confidential information of
others obtained by Employer pursuant to

 

4

--------------------------------------------------------------------------------


 

confidentiality agreements) constitute “Employer Confidential Information.”
Employee acknowledges that he will have access to and knowledge of Employer
Confidential Information, and that improper use or disclosure of same by the
Employee during or after the Employment Term could cause serious injury to the
business of the Employer. Accordingly, the Employee agrees that he will forever
keep secret and inviolate all Employer Confidential Information which comes into
his possession, and that he will not use the same for his own private benefit,
or directly or indirectly for the benefit of others, and that he will not
disclose such Employer Confidential Information to any other person except as
necessary in the proper pursuance of his duties or if requested by a valid court
subpoena. The Employee will provide the Employer prompt written notice of any
such request so that it may obtain a protective order.

 

(b)         The Employee agrees that during the Employment Term (and for a
period of  six (6) months following Employee’s voluntary resignation or
termination for cause) the Employee will not without prior written consent of
Employer (whether as an officer, director, partner, proprietor, member,
shareholder, investor, associate, employee, consultant, adviser, public
relations or advertising representative or otherwise), directly or indirectly,
be engaged in the business of coal mining or coal marketing in the following
regions:  Central Appalachia, Northern Appalachia, Illinois Basin, Western
Colorado, Utah and any other region in which the Employer, the Company or any of
their subsidiaries or affiliated conduct business. For purposes of the preceding
sentence, the Employee shall be deemed to be engaged in any business with any
person for whom he shall be an employee, officer, director, owner, employer,
consultant, shareholder, member

 

5

--------------------------------------------------------------------------------


 

or partner. During such period of non-competition, Employee shall not directly
or indirectly solicit, interview or make any decision or recommendation to hire
or to retain as a consultant or advisor or in any other capacity, any current
employee of Employer or any of its direct or indirect subsidiaries or
affiliates, for himself, or for or to, any other person or entity. Employee
shall notify any subsequent employer of Employee of the foregoing agreement.

 

(c)         The terms of this Agreement are intended to limit disclosure and
competition by the Employee to the maximum extent permitted by law. If it shall
be finally determined by any court of competent jurisdiction ruling on this
Agreement that the scope or duration of any limitation contained in this
paragraph 7 is too extensive to be legally enforceable, then the parties hereby
agree that the scope and duration (not greater than that provided for herein) of
such limitation shall be the maximum scope and duration which shall be legally
enforceable and the Employee hereby consents to the enforcement of such
limitation as so modified.

 

(d)         The Employee acknowledges that any violation by him of the
provisions of this paragraph 7 could cause serious and irreparable harm and
damage to the Employer. He further acknowledges that it might not be possible to
measure such damages in money and that Employer’s remedy at law for a breach or
threatened breach of the provisions of paragraph 7 would be inadequate.
Accordingly, the Employee agrees that, in the event of a breach or threatened
breach by him of the provisions of this paragraph 7, the Employer may seek, in
addition to any other rights or remedies, including money damages, an injunction
or restraining order, restraining the Employee from doing or continuing to do or

 

6

--------------------------------------------------------------------------------


 

perform any acts constituting such breach or threatened breach. In the event
Employer seeks an injunction or restraining order, Employee and Employer agree
that Employer shall not be required to post a bond to obtain the necessary
equitable relief.

 

8.                            Indemnification. Subject to the Company’s limited
liability company agreement (or the corresponding charter documents of a
successor employer as contemplated by Paragraph 12 below), Employer shall
indemnify and hold harmless Employee from and against any loss, cost, damage,
expense, or liability incurred by Employee for any action taken in the scope of
Employee’s employment for the Employer, provided such action (i) is within the
scope, duties, and authority of Employee, (ii) is not in willful violation of
any law, regulation, or code of conduct adopted by the Employer, and (iii) does
not constitute gross negligence or intentional misconduct by Employee, as
finally determined by a court of competent jurisdiction. The obligations of the
Employer under this Section 8 shall survive the termination of this Agreement.
If there is any conflict between this Section 8 and the Company’s limited
liability company agreement (or the corresponding charter documents of a
successor employer as contemplated by Paragraph 12 below), the Company’s limited
liability company agreement shall control, provided however, that no revision to
the Company’s limited liability company agreement may affect any diminishment to
the Company’s indemnification obligations hereunder as they exist on the date
hereof.

 

9.                            Benefits; Vacation. The Employer agrees to provide
to the Employee the benefits available to all salaried employees generally, as
modified from time to time. Employee shall be entitled to three (3) weeks of
vacation per year, plus any additional

 

7

--------------------------------------------------------------------------------


 

“personal” or “extra vacation” days off that are awarded to employees pursuant
to Employer’s personnel policies, as they may be amended from time to time.
Unused vacation and additional time off may carry over to future years.

 

10.                     Employee’s Representation Regarding Prior and Future
Employment. Employee hereby represents to the Employer that he has full lawful
right and power to enter into this Agreement and carry out his duties hereunder,
and that same will not constitute a breach of or default under any employment,
confidentiality, non-competition or other agreement by which he may be bound.
Further, Employee hereby represents to the Employer that he is not listed in the
Office of Surface Mining’s Applicant Violator System database. Employee further
agrees to provide prompt notice to Employer of Employee’s first subsequent
employment after ceasing to be an employee of Employer.

 

11.                     Termination for Cause by Employer, Employment at Will or
Voluntary Resignation by Employee Without Good Reason. If Employee shall:

 

(a)         commit an act of dishonesty against the Employer or fraud upon the
Employer; or

 

(b)         breach his obligations under this Agreement and fail to cure such
breach within 10 (10) days after written notice thereof, or

 

(c)         be convicted of or plead guilty or nolo contendere to any felony or
to any misdemeanor involving financial dishonesty or any other crime that would
indicate that Employee is not capable of successfully performing his obligations
under this Agreement; or

 

(d)         fail or neglect to diligently perform his duties hereunder as
reasonably determined by Employer;

 

8

--------------------------------------------------------------------------------


 

then, and in any such case, the Employer may terminate the employment of the
Employee “for cause” hereunder. In the event of termination “for cause” or
voluntary resignation by Employee without good reason, the Employee shall no
longer have any right to any of the benefits (including future salary or bonus
payments) which would otherwise have accrued or been payable after such
termination. However, in the event of a termination by Employer of the
employment of the Employee other than “for cause”, subject to Employee signing a
release agreement satisfactory to Employer of all claims Employee may have
against Employer, the Employer shall (i) pay to the Employee a severance payment
equal to six (6) months of Employee’s base salary then in effect, plus (ii) any
outstanding earned vacation, plus (iii) continue Employee’s family health
insurance coverage under Employer’s group plan, at the same premium cost to
Employee as was in effect on the date of termination, until the earlier of
(x) six (6) months following such termination other than “for cause,” or (y) the
date Employee is covered under a health insurance policy through a subsequent
employer. The Company shall have the right to reassign Employee to his Prior
Position with compensation equal to the compensation that was payable to
Employee under the Prior Agreement, and such an action shall not be deemed a
termination of Employee’s employment hereunder.  In addition, Employee shall
have the right on 90 days’ prior written notice to the Company to return to his
Prior Position with compensation equal to the compensation that was payable to
Employee under the Prior Agreement, and such an action shall not be deemed a
termination of Employee’s employment hereunder.   Following termination of
employment for death, Employee’s estate shall be entitled to receive the Accrued
Obligations and any pro-rated Bonus earned

 

9

--------------------------------------------------------------------------------


 

by Employee or awarded by the Employer to Employee.  Employee’s estate shall
have no further rights to any other compensation or any other benefits under
this Agreement.  Following termination of employment for disability, Employee
shall be entitled to receive the Accrued Obligations and any pro-rata Bonus
earned by Employee or awarded by the Employer to Employee, and Employee shall
have no further rights to any other compensation or any other benefits under
this Agreement.  Notwithstanding anything to the contrary contained herein,
Employee shall have the right to terminate this Agreement if substantially all
of the Employer’s assets or 50% of its voting membership units are sold to one
or more entities that are not a subsidiaries or affiliates of the Employer,
Wexford Capital LP or any investment fund managed by Wexford Capital LP. Such a
sale shall include a merger, consolidation, sale of assets or membership units
or other corporate reorganization. Such a termination by Employee shall be a
termination for and is defined to be a termination for “Good Reason” and the
non-competition provisions set forth in Paragraph 7(b) shall not apply, but
Employee shall be entitled to the severance payment and related benefits set out
in Subsections (i) and (ii) of this Paragraph above.

 

12.                     Successors. The rights, benefits, duties and obligations
under this Agreement shall inure to and be binding upon the Employer, its
successors and assigns and upon the Employee and his legal representatives,
legatees and heirs. It is specifically understood, however, that this Agreement
may not be transferred or assigned by the Employee. The Employer may assign any
of its rights and obligations hereunder to any subsidiary or affiliate of the
Employer, or to a successor or survivor resulting from a

 

10

--------------------------------------------------------------------------------


 

merger, consolidation, sale of assets or stock or other corporate
reorganization, on condition that the assignee shall assume all of the
Employer’s obligations hereunder and it is agreed that such successor or
surviving corporation shall continue to be obligated to perform the provisions
of this Agreement.

 

13.                     Waiver of Breach. The failure of either party to insist
upon the strict performance of any of the terms, conditions, and provisions of
this Agreement shall not be construed as a waiver or relinquishment of future
compliance therewith, and said terms, conditions, and provisions shall remain in
full force and effect. No waiver of any term or condition of this Agreement on
the part of the Employer shall be effective for any purposes whatsoever unless
such waiver is in writing by Employer’s CEO.

 

14.                     Amendments. No amendment or variations of the terms and
conditions of this Agreement shall be made unless the terms of such amendment
are in writing and-duly executed by Employee and Employer which expressly states
that it is intended to amend the terms of this Agreement .

 

15.                     Entire Agreement; Survival. This Agreement constitutes
the complete and entire agreement governing the terms and conditions of the
employment relationship between the parties and supersedes any and all prior
agreements or understandings. Both Employee and Employer acknowledge and agree
that there are no oral or written understandings concerning the Employee’s
employment by Employer outside of this Agreement. The terms of this Agreement
shall survive the termination or expiration of this Agreement and the conclusion
of the Employment Term.

 

11

--------------------------------------------------------------------------------


 

16.                     Governing Law. This Agreement shall be construed and
enforced pursuant to the laws of the Commonwealth of Kentucky, including matters
of law relating to the choice of law. Employee hereby consents to the
jurisdiction of the courts of the Commonwealth of Kentucky, including the
Fayette County, Kentucky Circuit Court and hereby waives any objection to venue
of any action brought in said court.

 

17.                     Counterparts. This Agreement, as executed separately by
the individual parties, shall be deemed to be an original, but all of which
together shall constitute one document.

 

18.                     Confidential Terms. Employee agrees to maintain as
confidential the terms and conditions of this Agreement, provided however
Employee may disclose the terms of this agreement to his legal counsel, and
accountant or tax preparer, or as may be otherwise required by law.

 

19.                     JURY TRIAL WAIVER. EMPLOYEE HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY WITH REGARD TO ANY ACTION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE EMPLOYMENT OF THE
EMPLOYEE BY THE EMPLOYER.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

EMPLOYER:

 

 

 

RHINO GP LLC

 

 

 

 

 

By:

/s/ Mark Zand

 

Mark Zand, Chairman of the Board

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Joe Funk

 

Joe Funk

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Director — Miners Exchange Bank

Ownership interest — 100% owner — U & J Land, Inc.

Member — 50% Owner — Certified Land Company, LLC.

 

14

--------------------------------------------------------------------------------
